Title: General Orders, 3 April 1777
From: Washington, George
To: 



Head-Quarters, Morris-town April 3rd 1777.
New-Castle.Dover.


It having been observed that the Waggoners, and those who have the care of the public Horses, use them very cruelly, by riding them extreemly hard upon all occasions, it is therefore recommended to the

Quarter Masters, and Waggon-Masters, to give strict orders against such practices in future, which, if continued after such notice is given, the offenders shall be liable to immediate punishment, by order of any commissioned Officer who happens to see them.
The Execution of Serjt Porterfield is suspended (by Order of His Excellency General Washington) ’till Friday the 11th Inst.
